DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 28 August 2019 in which claims 1–25 were presented for examination.  Claims 1-25 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/19/2019 and 02/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-10 are directed to a system (i.e., a machine).  Claims 1-8 are directed to an information providing device (i.e., a machine).  Claim 9 is directed to a method (i.e., a process); and Claims 10 is directed to a non-transitory storage medium (i.e., a manufacture).  Therefore, claims 1-10 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 9, and 10 substantially recite receiving a start and an end of the use of the moving object by the user through communication with a user; and displaying information indicating that the moving object is available and which can be visually recognized from the outside of the moving object, in cases where the moving object is not being used.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, 9, and 10 as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “an information providing device,” “a controller,” “at least one processor,” “a user device,” and “a display unit.”   Claim 9 recites the additional elements of: “a user device” and “a display unit.”   Claim 10 recites the additional elements of: “a storage medium,” “a program,” “a computer,” “a user device,” and “a display unit.”  The additional element of the computer system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “controller,” “at least one processor,” “computer,” and “display unit” for receiving a start and an end of the use of the moving object; and displaying information indicating the moving object is available, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the “controller,” “at least one processor,” “computer,” and “display unit” for receiving a start and an end of the use of the moving object; and displaying information indicating the moving object is available is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “information providing device,” “controller,” “at least one processor,” “user device,” and “display unit” in claim 1; the additional elements of: “a user device” and “a display unit” in claim 9; and the additional elements of: “a storage medium,” “a program,” “a computer,” “a user device,” and “a display unit” in claim 10 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claim 2, recites “decides a content of the information according to a period of time elapsed…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	Dependent claims 3-8 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 3 recites information includes information on a use fee.  Dependent claim 4 recites the use fee is decided according to a period of time elapsed.  Dependent claim 5 recites the use fee is decided according to the location of the moving object.  Dependent claim 6 recites the use fee is decided according to the number of moving objects.  Dependent claim 7 recites the use fee is decided according to the number of potential users existing in the surroundings.  Dependent claim 8 recites the information includes a destination and an indication that the user can receive a monetary merit.  Thus similar to claim 1, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 3-8 are also patent ineligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanfield et al. (US PG 2013/0238167 A1).
As per claims 1 and 9, Stanfield et al. discloses an information providing device for providing information about a moving object which is used by a user by making an application for use thereof, the device including a controller comprising at least one processor configured to execute:
receiving a start and an end of the use of the moving object by the user through communication with a user device which is correlated with the user ([0020]; [0043]; [0054] a destination of the vehicle (e.g., entered by the user into a vehicle rental application on his smartphone, extracted from a calendar event of the user, predicted based on the user's habits), etc. In this example; [0031]For example, Block S120 can transmit this information in the form of a text- and/or audio-based notification that can further direct a potential users to a website or native application in which to reserve a passenger or driver's seat in the vehicle.;  and [0035] Block S130 collects user information stored on a mobile computing device carried by the user based on a location of the mobile computing device that is substantially proximal (e.g., within five feet of) the vehicle. For example, Block S130 can poll a GPS sensor within the mobile computing device and a GPS sensor within the vehicle, compare the locations of each, download user information from the mobile computing device when the distance between the mobile computing device and the vehicle is less than a threshold distance. … Once Block S130 determines the mobile computing device to be suitably close to the vehicle, Block S130 can then pull user data from the mobile computing device (e.g., phone number, name, email address) to identify the user; [The Examine interprets 
displaying information indicating that the moving object is available on a display unit used ([0026] a display unit; 0049]-[0053]; vehicle exterior advertisements; [0167]-[0172] vehicle exterior advertisements) which is provided by the moving object and which can be visually recognized from the outside of the moving object, in cases where the moving object is not being used ([0020] Generally, Block S110 functions to access data pertaining to the availability of the vehicle for rent, and Block S110 can therefore enable Block S120 to update the visual indicator to accurately display a current availability of the vehicle for rent such that the vehicle is only advertised to persons outside the vehicle, via the visual indicator, when the vehicle is available); and [0026]. Similarly, as shown in FIG. 3, Block S120 can control illumination of a ground surface proximal (e.g., around) the rental vehicle… a third color (e.g. green) to indicate that the vehicle has not been reserved, has full vacancy, and/or has a vacant driver's seat.

As per claim 10, Stanfield et al. discloses a non-transitory storage medium which stores a program for causing a computer to execute an information providing method for providing information about a moving object which is used by a user by making an application for use thereof, the program being configured to cause the computer to execute:
receiving a start and an end of the use of the moving object by the user through communication with a user device which is correlated with the user ([0054] a destination of the vehicle (e.g., entered by the user into a vehicle rental application on his smartphone, extracted from a calendar event of the user, predicted based on the user's habits), etc. In this example; [0031]For example, Block S120 can transmit this information in the form of a text- and/or audio-based notification that can further direct a potential users to a website or native application in which to reserve a passenger or driver's seat in the vehicle.;  and Block S130 collects user information stored on a mobile computing device carried by the user based on a location of the mobile computing device that is substantially proximal (e.g., within five feet of) the vehicle. For example, Block S130 can poll a GPS sensor within the mobile computing device and a GPS sensor within the vehicle, compare the locations of each, download user information from the mobile computing device when the distance between the mobile computing device and the vehicle is less than a threshold distance. … Once Block S130 determines the mobile computing device to be suitably close to the vehicle, Block S130 can then pull user data from the mobile computing device (e.g., phone number, name, email address) to identify the user; [The Examine interprets the “collects user information…based on location of the mobile device” to be a start of the use of the moving object”; also see [0056]); and
displaying information indicating that the moving object is available on a display unit which is provided by the moving object and which can be visually recognized from the outside of the moving object, in cases where the moving object is not being used ([0020] Generally, Block S110 functions to access data pertaining to the availability of the vehicle for rent, and Block S110 can therefore enable Block S120 to update the visual indicator to accurately display a current availability of the vehicle for rent such that the vehicle is only advertised to persons outside the vehicle, via the visual indicator, when the vehicle is available); and [0026]. Similarly, as shown in FIG. 3, Block S120 can control illumination of a ground surface proximal (e.g., around) the rental vehicle… a third color (e.g. green) to indicate that the vehicle has not been reserved, has full vacancy, and/or has a vacant driver's seat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) in view of Kanemoto et al. (US PG Pub. 2018/0357668 A1).
As per claim 2, Stanfield et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not explicitly disclose, however, Kanemoto et al. discloses:
wherein the controller decides a content of the information according to a period of time elapsed from the end of the latest use (Kanemoto et al.: [0098] When a predetermined time without customers (e.g., a predicted time when empty seats are normally occupied) passes, the seats at the store 12 are occupied, or the store 12 is closed, the advertisement distribution system 11 changes the distribution destinations of the advertising information or stops the distribution). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. to include deciding content based on the elapse of time from Kanemoto et al. in order to distribute advertising information to prospective customers/patrons at a time when seats are available or sales are slow.

As per claim 3, Stanfield et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not further disclose, however, Kanemoto et al. discloses:
wherein the information includes information on a fee for use of the moving object (FIGS. 4-8; FREE TAXI FARE; and [0221] The advertising information includes information such as the contents of the service provided by the store 12, the offer conditions, the traveling distance to the store 12, and the traveling cost. Moreover, the advertisement for the information terminal 16 and the vehicle exterior advertisement and the vehicle interior advertisement of the taxi are created. The advertisement distribution system 11 distributes the advertising information to all the information terminals 16 and the taxis 15 selected by the primary filter in the above S25070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. to include the fee displayed for use of the object as taught by Kanemoto et al. in order to  distribute advertising information to prospective customers/patrons who can visit (e.g. stores, restaurants) around the time when the seats are available (Kanemoto et al.: [0078]).

As per claim 8, Stanfield et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not further disclose, however, Kanemoto et al. discloses:  
wherein the information includes a destination of movement and an indication to the effect that the user can receive a monetary merit in cases where the moving object has been moved to the destination of movement ([0078] The advertisement distribution system, to which the technologies disclosed in this specification are applied, distributes advertising information to prospective customers who can visit the store (travel to seats) around a time when seats are available in response to a seat condition that the seat occupancy rate is predicted to change with time. The advertising information distributed to the prospective customers includes information regarding offers such as discounts and coupons for goods and coverage of a traveling cost). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. to include the fee displayed for use of the object as taught by Kanemoto et al. in order to  distribute advertising information to prospective customers/patrons who can visit (e.g. stores, restaurants) around the time when the seats are available (Kanemoto et al.: [0078]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) in view of Kanemoto et al. (US PG Pub. 2018/0357668 A1) as applied to claim 3 above and further in view of Eglan et al. (US Patent No. 7,080,030 B2).
As per claim 4, Stanfield et al. in view of Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Kanemoto et al. do not explicitly disclose, however, Eglan et al. discloses:
wherein the use fee is decided according to a period of time elapsed from the end of the latest use of the object (Eglan et al.; col. 1, lines 14-17; The present invention generally relates to purchasing systems, and more specifically, but not exclusively, concerns a sales system adapted to dynamically price goods and/or services over a computer network; and (Eglan et al.; claims 1 and 4; (a) send a first price of an item for sale to one or more clients over a network, (b) determine if a predetermined amount of time has lapsed without the processor having received one or more orders for the item at the first price from one or more of the clients, (c) price the item at a second price).  Eglan et al. does not explicitly disclose pricing for the use of moving objects, however, Eglan et al. discloses pricing of use of services.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ride-sharing vacancy display of Stanfield et al. in view of Kanemoto et al.’s exterior ride-sharing/restaurant fee display to include Eglan et al. in order to adjust prices during slow periods.  

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) in view of Kanemoto et al. (US PG Pub. 2018/0357668 A1) as applied to claim 3 above and further in view of Radhakrishnan et al. (US PG Pub. 20130268406 A1).
As per claim 5, Stanfield et al. in view of Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Kanemoto et al. does not explicitly disclose, however, Radhakrishnan et al. discloses:
wherein the use fee is decided according to the location of the moving object (see 
(Radhakrishnan et al.: [0033] For example, the price for a transportation service (pickup and drop off) can be adjusted for different users and different service providers (e.g., drivers) based on the current time and the current location of the requesting devices 170 and the provider devices 180. The number of requesters and the number of available drivers can vary depending on a particular geographic area (e.g., a city, a metropolitan area, or groups of towns).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

As per claim 6, Stanfield et al. in view of Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Kanemoto et al. does not further disclose, however, Radhakrishnan et al. discloses:
Radhakrishnan et al.: [0034] For example, in San Francisco, there can a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended) where transportation services or food services are requested so that there is a spike in demand, while supply (e.g., the availability of service providers or drivers) remains the same. In comparison, in a nearby city, such as San Jose, there is no spike in demand for the transportation services or food services at the same time. Due to the limited availability (e.g., inventory) of drivers and vehicles, system 100 can adjust the price for the service (e.g., increase the cost) for the requesters in San Francisco (or to requesters in a region within San Francisco). For those requesters and service providers, the price for the particular service can be adjusted (e.g., increased), while the price (e.g., the default price value) for other requesters and services providers in other areas remains the same. The parsed data 135 can also be stored in one of the system databases, such as a pricing data database, so that the price adjustment 150 can retrieve previously parsed data 135 at different times; also see [0038]-[0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

As per claim 7, Stanfield et al. in view of Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Kanemoto et al. does not further disclose, however, Radhakrishnan et al. discloses:
wherein the use fee is decided according to the number of potential users existing in the surroundings of the moving object (Radhakrishnan et al.:. [0034] For example, in San Francisco, there can a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended) where transportation services or food services are requested so that there is a spike in demand, while supply (e.g., the availability of service providers or drivers) remains the same. In comparison, in a nearby city, such as San Jose, there is no spike in demand for the transportation services or food services at the same time. Due to the limited availability (e.g., inventory) of drivers and vehicles, system 100 can adjust the price for the service (e.g., increase the cost) for the requesters in San Francisco (or to requesters in a region within San Francisco). For those requesters and service providers, the price for the particular service can be adjusted (e.g., increased), while the price (e.g., the default price value) for other requesters and services providers in other areas remains the same. The parsed data 135 can also be stored in one of the system databases, such as a pricing data database, so that the price adjustment 150 can retrieve previously parsed data 135 at different times). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Meunier (US PG Pub. 2002/0186144 A1) discloses a system and method for automating a vehicle rental process, where a message display visible from outside the vehicle informs the user or passerby if a vehicle is available ([0229], FIG. 6B).
Fijimoto (US PG Pub. 2018/0129981 A1) discloses a vehicle control system, vehicle control method, and vehicle control program, which outputs content using vehicle exterior displays which are seen from the position of a person, wherein the content includes:  whether or not it is possible to ride in the vehicle, information regarding the number of people who can ride in the vehicle, the content may be information regarding in-vehicle equipment, the male-to-female ratio of riders, and information regarding a travel plan of the vehicle (see Fig. 5).
3) Zhang et al. (US PG Pub. 2019/0057480 A1) discloses a method and apparatus for providing transportation service information by displaying to users, the demand-supply condition of operation of online hailing, so users can understand how a dynamic adjusting charge occurs.
4)  De Gennaro et al. (US PG Pub. 20140074757 A1) discloses estimating taxi fare based on the current location of the taxi, the current location of the potential passenger, and the destination of the prospective passenger.  
4)  Lopez, Jonathan, “2014 Toyota FV2”, January 30, 2015; topspeed.com, 2 pages, discloses, the FV2 is part of Toyota’s Heart Project, a line of research intended to create an emotional connection between humans and artificial intelligence. 
5)  “Moy Concept”, 04/15/2009, carbodydesign.com, 5 pages; discloses the Moy Concept enables Moy to display both static images and videos, so that it can be used as a new medium of communication or promotion.
6)  Morath, Adam, “Toyota Fun-Vii Concept Offers Impossible Level Of Vehicle Personalization”, Nov 28, 2011, autoblog.com, 6 pages discloses the Fun-Vii is drawing comparisons to a giant smartphone because of its glossy black exterior, which doubles as a full-wrap display reminiscent of an iPhone's touchscreen.
7)  Aumann et al. (WO 2013072729 A1) discloses a system and method for ride sharing where a ride-provider price per ride may be variable with various parameters including ride duration, length, number of stops, and the ratio of the number of vehicles to the number of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

(571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628   

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628